DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, Intel (“Discussion on NR SgNB RRC message transfer directly to the UE”, R2-1701718, as submitted by the applicant with IDS received on 03/08/2019, hereinafter “Intel”) does not disclose, with respect to claim 1, the sending all of the NR RRC complete messages by direct SRB communications to the secondary network node indicating an order at which the NR RRC messages were received as claimed.  Rather, Intel teaches sending RRC messages toward the UE, some RRC sent through direct signaling and some RRC routed through a master network node (“which path (direct over the NR or over the /x2-interface to the MeNB) the message should be sent” (Section 2.2)).  The same reasoning applies to claim 25 mutatis mutandis.  	The prior art in the record also does not disclose, with respect to claim 7, controlling the sending of the NR RRC messages in the sequence to avoid the UE receiving the NR RRC messages in an order that is different from the sequence, comprises: maintaining a record of the parameters that are contained in each of the NR RRC messages that are sent in the sequence; determining that a RRC complete message received from the UE indicates that one of the NR RRC messages was received by the UE in an order that corresponds to the sequence; and responsive to the determining, removing from the record the parameters that are contained in the one of the NR RRC messages as claimed.  The same reasoning applies to claim 31 mutatis mutandis.  Accordingly, claims 1, 3-9, 11, 12, 25, 27-33, 35, 36 and 39 are allowed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.